Citation Nr: 1211173	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-07 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bilateral hearing loss.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's bilateral hearing loss disability, initially demonstrated years after service, is etiologically related to military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated August 2007, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, and private and VA medical records, a statement from the Veteran's spouse and his testimony at a hearing before the undersigned.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his bilateral hearing loss.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 define what constitutes the existence of a hearing loss "disability."  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for bilateral hearing loss.  He claims he was subjected to acoustic trauma in service, and that this resulted in his hearing loss.  

The Veteran's discharge certificates reveal he was an airplane repairman and airplane mechanic.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  

The service treatment records disclose an audiogram was conducted for a flight physical in February 1976.  This revealed the hearing threshold levels in decibels in the right ear were 5, 10, 20, 25 and 25, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 10, 10, 15 and 25.

The Veteran was seen by a private physician in December 2000 for complaints of pressure and itchiness in the right ear.  Following an audiogram, the pertinent diagnosis was high frequency hearing loss.  The results noted on the audiometric chart at that time demonstrated bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.

Subsequent audiometric tests in July 2003 and May 2007 confirm the Veteran has bilateral sensorineural hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  

In a statement received in September 2007, the Veteran's spouse related the Veteran's hearing loss began to trouble him in the early 1980's.  She insisted his hearing loss made it difficult for him to communicate in various circumstances.  

The Veteran was seen by J. A. Caudle, a private audiologist, in November 2008.  She noted the Veteran had been an aircraft mechanic and served in Vietnam where he was exposed to excessive noise levels from combat, and turbine and reciprocating engine noise.  The audiology evaluation revealed mild to severe hearing loss in each ear.  The audiologist stated she reviewed the military service records made available to her and found there was documented evidence of a significant threshold shift at 4,000 Hertz in the left ear and 6,000 Hertz in the right ear.  Based on her interview with the Veteran, his description of his in-service noise exposure and the documented decreased hearing threshold level at 4,000 Hertz in the left ear and 6,000 Hertz in the right ear, she felt it was at least as likely as not that his hearing loss was contributed to by noise exposure in service.

During the February 2012 hearing, the Veteran submitted information concerning hearing loss.  It was indicated that a hearing loss may get worse over time.

The evidence against the Veteran's claim includes the service treatment records, additional service department records, and the report of a VA examination.  On a report of medical history completed in April 1977, for separation from service, the Veteran denied hearing loss.  On the April 1977 separation examination, a clinical evaluation of the ears was normal.  A spoken voice hearing test was 15/15 in each ear.

Service department records show the Veteran was afforded an audiometric examination in August 1979.  The hearing threshold levels in decibels in the right ear were 5, 10, 0, 20, and 20, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 5, 10, 5, 10, and 25.  This record also listed the results of an undated reference audiogram.  That test showed the hearing threshold levels in decibels in the right ear were 5, 5, 5, 15, and 15, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 5, 5, 5, 5, and 15.

On a report of medical history for the Reserves in April 1981, the Veteran denied having hearing loss.  An audiometric test at that time revealed the hearing threshold levels in decibels in the right ear were 15, 15, 5, 20 and 15, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 15, 5, 5 and 10.  

The Veteran was afforded a VA audiometric examination in November 2007.  The examiner summarized the test findings as showing a moderate hearing loss in the right ear and a moderate sensorineural hearing loss in the left ear.  The examiner stated he reviewed the claims folder.  He observed that there was no formal hearing test when the Veteran was discharged from service.  He pointed out that the test showing 15/15 was judged to be within normal limits.  He stated that the April 1981 audiometric test indicated the Veteran's hearing was within normal limits in each ear.  Based on the evidence in the record in the claims folder, it was his clinical opinion that four years after service the Veteran's hearing was within normal limits.  His present hearing loss had occurred since his separation from service in 1977, and was not the result of or caused by his military duties.  He explained it was commonly accepted in audiology that when a person is removed from a noisy environment, the hearing should not change.  It was also commonly accepted that hearing loss will take place at the time of the noise exposure or soon afterwards, but not years later.

At the hearing, the Veteran submitted a summary of a study carried out by the Institute of Medicine.  The study acknowledged that the specific noise levels that cause noise-induced hearing loss vary with the duration of the exposure, the type of noise, the frequency content of the noise and the susceptibility of the exposed individual.  The summary noted there was little evidence available addressing the question of whether the effects of noise exposure at younger ages can lead to delayed onset of hearing loss later in life.  There were no longitudinal studies that have examined patterns of hearing loss over time in noise-exposed humans who did not develop hearing loss at the time of noise exposure.  It was noted that the committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  

In each case in which a veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which the veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

However, the provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his current condition and service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the veteran must provide satisfactory evidence of a relationship between his service and his current condition.  Wade v. West 11 Vet. App. 302, 305 (1998).  He has not done so in this case.  

In light of his duties in service, the Board concedes the Veteran was subjected to acoustic trauma in service.  

The Board acknowledges that the audiometric test conducted in February 1976, while the Veteran was in service, demonstrated a hearing loss, as defined by Hensley, but not hearing loss "disability" in each ear.  It is significant to point out, however, that hearing loss "disability" was first shown on the audiometric test in December 2000.  It is also noted that the Veteran testified in February 2010 that he first noticed a hearing loss in the mid-1980's.  (See Hearing Transcript, Page 6.)  

The Board acknowledges the conclusion of the Veteran's private audiologist that his bilateral hearing loss is related to his in-service noise exposure.  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the VA audiologist to be entitled to the greatest probative weight.  

In reaching her opinion, the Veteran's private audiologist relied on the fact there was a threshold shift in service at 4,000 Hertz in the left ear and at 6,000 Hertz in the right ear.  The Board notes that she failed to account for the fact that the hearing tests on the separation examination in April 1977, and audiometric tests in August 1979 and April 1981 were normal.  The Board concedes that the spoken voice test administered at that time is crude when compared to an audiometric examination.  In this case, however, it represents the best evidence available regarding the status of the Veteran's hearing upon discharge from service.  The Board observes that hearing loss disability was not documented until the December 2000 audiometric test, approximately 23 years after the Veteran's separation from service.  

The VA examiner reviewed the entire claims folder and observed that the Veteran's hearing acuity was within normal limits four years after his discharge from active duty.  He provided a rationale for his opinion, and noted that it was commonly accepted in the field of audiology that a hearing loss occurs at the time of noise exposure, or shortly thereafter, but generally not years later, as in this case.

Further, the record is devoid of any complaint or finding relative to bilateral hearing loss for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the mere fact that the Veteran's bilateral hearing loss disability was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the record showing the Veteran denied hearing loss upon separation from service and in April 1981, may be considered in adjudicating his claim.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  

The Board also acknowledges the Veteran's assertions that his bilateral hearing loss is related to service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While he has furnished a medical opinion linking his current bilateral hearing loss to in-service acoustic trauma, as noted above, this opinion is not probative in this case.  Although the Veteran is competent to testify as to the fact he was subjected to acoustic trauma, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his bilateral hearing loss.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral hearing loss. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


